Citation Nr: 0739037	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of hearing 
loss or tinnitus.

2.  The veteran's report of having had tinnitus since 1969 is 
not credible.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's June 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records.  Moreover, the veteran has 
not identified any sources of post service medical treatment 
records for either his claimed hearing loss or tinnitus. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2004, a VA 
audiological examination was scheduled for the veteran.  
However, the VA examiner noted that the examination could not 
be completed due to inconsistent responses from the veteran 
and his alcohol intoxication.  Moreover, the Board does not 
find that a new VA audiological examination is necessary in 
this matter.  Specifically, the veteran's service medical 
records are silent as to any complaints or diagnoses of 
hearing loss or tinnitus.  As noted by the VA examiner in the 
August 2004 report, both the veteran's induction examination 
and his separation examination revealed findings within 
normal limits.  In addition, as noted above, there is no 
current diagnosis of hearing loss or tinnitus shown, and 
treatment for either of these conditions has not been shown, 
or alleged to have been received, at any time since the 
veteran's military discharge over thirty-five years ago.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking service connection for hearing loss 
and tinnitus.  He attributes these conditions to his 
inservice exposure to acoustical trauma.

Historically, the veteran served on active duty in the Army 
from March 1966 to February 1969.  His report of separation, 
Form DD 214, listed his inservice specialty as an accounting 
specialist.  It also noted that he was last assigned to 
Headquarters and Headquarters Company, 82nd Engineering 
Battalion, in Europe. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

After reviewing the veteran's claims folder, the Board finds 
that service connection for hearing loss and tinnitus must be 
denied.  Although requested by the RO, the veteran has failed 
to produce any medical evidence showing treatment for or a 
diagnosis of either hearing loss or tinnitus.  In fact, no 
such treatment has been alleged at any point since the 
veteran's discharge from the service over thirty-five years 
ago.  This period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claims herein. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although tinnitus is 
capable of lay observation, see Charles v. Principi, 16 Vet. 
App. 360, 374-75 (2002), the Board finds that this extended 
period without complaint or treatment for tinnitus as well as 
the January 1969 report of medical history, completed by the 
veteran in conjunction with his service separation 
examination, indicating that he did not have and had never 
had hearing loss with no report of tinnitus, taken together 
with the veteran's report to the August 2004 VA examiner that 
his main occupation was as a combat engineer, when this is 
contradicted by his DD Form 214 and service medical records 
reflecting that he was an accounting specialist assigned to 
Headquarters, Headquarters Company with no indicated combat 
designation, results in the conclusion that the veteran's 
current report of having had tinnitus since 1969 is not 
credible.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that bilateral hearing loss or tinnitus exists, the 
criteria for establishing service connection for bilateral 
hearing loss and tinnitus have not been established. 38 
C.F.R. § 3.303.  On the basis of the above analysis resulting 
in the conclusion that the veteran's report of tinnitus since 
1969 is not credible there is no evidence of tinnitus during 
service and no continuity of symptomatology of tinnitus since 
service.  Therefore, there is no duty to afford the veteran a 
VA examination because there is no competent indication of 
any possibility of a relationship between currently reported 
tinnitus and service.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the veteran contends that he suffers from bilateral 
hearing loss and tinnitus related to his service, as a layman 
he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


